Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 02/04/2022.
Status of Claims
Claims 1, 8, 18 are independent and have been amended by Applicant. 
Claims 1-20 are currently pending and have been rejected as follows. 
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Priority
	Examiner noted Applicants claiming Priority from Provisional 62/758,804 filed 11/12/2018.
Response to Arguments
	Applicant’s 02/04/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Examiner fully considered Applicant arguments respectfully disagrees finding them unpersuasive 
Argument 1: Remarks 02/04/2022 p.13 cites Spec. ¶ [0003], [00075] (emphasis “…simply assigning a ticket to the best agents results in the best agents being assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all”) to argue that without the  invention, computers would run a slow and inefficient process failing to correct route incoming customer system and service center communications, and like Berkheimer the improvement increases efficiency and computer functionality over prior art systems. Thus, the current claims are not directed to an abstract idea, but to improvement to computer system technology.
          Examiner fully considered the argument 1 but respectfully disagrees by pointing to 
MPEP 2106.04(d)(1) ¶1,2nd sentence, ¶2, 3rd-7th sentences: “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field”. “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”.
	Here, when tested per MPEP 2106.04(d)(1) supra, the Examiner finds that solving the problem when “best agents results in the best agents being assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all” does not correspond to an improvement in either technology or the computer itself, much less a technological improvement of sufficient detail, and all the more a technological improvement reflected in the actual claim.    
       Rather, the inequitable ticket assignment problem raised by Applicant at Remarks 02/04/2022 p.13 is entrepreneurial and abstract. As stated by MPEP 2106.05(a) II: it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. 
	More specifically here, as alleged by Applicant above, the goal appears to be solving the inequality of “best agents being assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all”, a managerial question that humans in analogous situations have asked for decades. See for example “Manzoni et a, Set-Up-p-Fail Syndrome, Harvard Business Review, April 1998” p.9 ¶3: “The set-up-to-fail syndrome also has serious consequences for any team. A lack of faith in perceived weaker performers can tempt bosses to overload those whom they consider superior performers; bosses want to entrust critical assignments to those who can be counted on to deliver reliably and quickly and to those who will go beyond the call of duty because of their strong sense of shared fate. As one boss half-jokingly said, “Rule number one: if you want something done, give it to someone who’s busy-there’s a reason why that person is busy.” Similarly Green Alison, is it unfair to give my best employee more work than everyone else, May 16, 2022, with a proposed solution for such inequity being implementing round-robin method.
	Thus here, as in Fairwarning Ip, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016) and Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296 (2014), the claims merely implement an old practice [work assignment] in a new [computerized] environment, but ask similar questions that humans in analogous situations have asked for decades. The proposed solution of “ranking” of “agent score” at dependent Claims 3,4,10,11,17,18 that would account for differential assignment of tickets, per Spec. ¶ [0003] to avoid situations of best agents being assigned all of the tickets, and poorer-performing agents being assigned no tickets at all; is equally an abstract, entrepreneurial improvement to the already abstract idea. By no means is it an improvement in actual technology or the computer itself. 
	Moreover, Applicant’s statement at Remarks 02/04/2022 p. 13 ¶3 that the computers would have to run a slow and inefficient process that fails to correctly route incoming customer system and service center communications, is a mere allegation uncorroborated by facts in the disclosure. It is also an asserted disadvantage stemming from of an equally abstract concept upon which the current, abstract improvement is asserted. This however does not save the clams from patent ineligibility since, according to MPEP 2106.04(d)(1) “improvement in the judicial exception itself is not an improvement in technology”. Also, per MPEP 2106.05(a) the judicial exception alone cannot provide the improvement. This is reflected here in the argument made for a fairer or more equitable assignment of tickets, as apparently suggested at Remarks 02/04/2022 p.13-p.14. 
	The Examiner’s ineligibility rationale is further justified by MPEP 2106.04 I. which cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant,  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter”. “An advance of that nature is ineligible for patenting”. 
	Simply said here, at Remarks 02/04/2022 p.13-p.14, as in “SAP” supra, “no matter how much of [such] an advance in the field” “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This rationale is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective versus improvement to actual technology. MPEP 2106.04.
	As per Applicant’s allegation at Remarks 02/04/2022 p.13 ¶3 that the claims increase efficiency and computer functionality over prior systems in a manner similar to Berkheimer, the Examiner submits that in Berkheimer, as cited by MPEP 2106.04(a)(2) III.C.3, the claimed methods were parsing and evaluating data using a computer processing system and thus found as directed to mental processes of parsing and comparing data, because the steps were recited at high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 
	Here, as in Berkheimer, the claims perform an analogous parsing and analyzing of tickets with respect to known and missing customer data to infer a relationship and assign an agent.
	Also here, as in Berkheimer, the computer elements of server, database and network are similarly recited as tools to perform the respective “data” “retrieval”, “stor[age]”, and “transmitting”. 
	More specifically per MPEP 2106.05(f)(2) the additional computer-based elements apply a business method or economic tasks in combination with other tasks to receive, store, or transmit data. Thus, far from improving technology or the computer itself, the claims aim at improving the abstract idea, with the additional computer-based elements merely applying the abstract idea. 
Argument 2: Remarks 02/04/2022 p.14 ¶4-¶5 points to Uniloc USA, Inc. v. LG Electronics USA, Inc., where the Court found that the claims must not expressly mention the reduced latency achieved by the claimed system. Thus, Applicant argues that current claims also do not need to explicitly recite the advantages over some agents assigned all tickets, while poorer-performing agents may be assigned no tickets at all, the claims need not recite this problem explicitly.
	Examiner fully considered Applicant’s Argument 2 but respectfully disagrees.  
	Examiner first submits that the inquiries in Uniloc were different than the ones here. For once, at no point does the current disclosure refer to anything remotely similar to reduced latency experienced by parked secondary stations in communication systems, as in Uniloc. Instead, it refers to the inequity assignment of tickets between best agents and poor-performing agents. 
	Examiner followed MPEP 2106.04(d)(1) ¶2 and recognized that while “the specification need not explicitly set forth the improvement”, “it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art”. “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” “Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”. 
	As already revealed in the response to the prior argument, in this current case, aside from a mere statement at Original Spec. ¶ [0003] 4th sentence that “simply assigning a ticket to the best agents results in the best agents being assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all”; there is no actual improvement in either technology or the computer itself, much less a technological improvement of sufficient detail, and all the more a technological improvement reflected in the actual claim.  
	Thus, far from improving technology or the computer itself, the claims aim at improving the abstract idea, with the additional computer-based elements merely applying the abstract idea. 
Argument 3: Remarks 02/04/2022 p.14 last ¶ to p.15 ¶2 argues that similar to DDR, the current claims are directed to a problem arising only in a technological realm. Specifically, it is alleged that, in a computerized customer service ticket assignment system, some agents may be assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all; a problem that could only have arisen in a computerized ticket assignment system, since in the human-performed analogous context such problems would not occur. The problem of over-and under-assignment of tickets occurs when a computerized system uses a scoring system to match agents to tickets, which a human would not perform or fall pretty to. Thus, the advantages of the claims are directed to a problem arising in a particular technological context, and are not directed to an abstract idea for this reason. Applicant's claims are alleged as drawn to a technological improvement of computer system technology, as a meaningful limitation, more than a general link to the technology, and thus integrates any alleged abstract idea into a practical application.
	Examiner fully considered Applicant’s argument 3 but respectfully disagrees. 
	Here, the Applicant attributes the problem to the scoring agents when matching agents to tickets, and alleges that human-performed analogous context such problems would not occur.
	Examiner however finds unclear how the alleged bias, or oversight of the best agents being assigned all of the tickets, while poorer-performing agents may be assigned no tickets at all, would be exclusively rooted in computer technology, but not be pertinent to human management of service tickets in a customer center. To demonstrate this, the Examiner points as evidence to at least the following publications:
Manzoni et a, Set-Up-p-Fail Syndrome, Harvard Business Review, April 1998, p.9 ¶3: “The set-up-to-fail syndrome also has serious consequences for any team. A lack of faith in perceived weaker performers can tempt bosses to overload those whom they consider superior performers; bosses want to entrust critical assignments to those who can be counted on to deliver reliably and quickly and to those who will go beyond the call of duty because of their strong sense of shared fate. As one boss half-jokingly said, “Rule number one: if you want something done, give it to someone who’s busy-there’s a reason why that person is busy.”
Green Alison, is it unfair to give my best employee more work than everyone else, May 16, 2022: “Norbert” “does get more than his colleagues”. “We have a backlog of audits to complete, so the work will just keep coming”. “Norbert complaints are valid”. “It’s reasonable for him to say he doesn’t want to perform twice as much work as the reason of the team” 
	Second, the factual findings in DDR were much different than the ones argued here. 
	Specifically, the Examiner investigates MPEP 2106.05(a) I. which found DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07; as eligible for improving computer-functionality by modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage. Examiner also investigates MPEP 2106.05(a) II which found the claims in DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014) as improving, particular method of digital data compression.
	Here however, as demonstrated above, there is no improving in computer-functionality or other technology but rather a mere allegation of improving the abstract idea itself. Thus here, far from a technological solution rooted in computer technology, the claims aim at improving the abstract idea, with the additional computer-based elements merely applying the abstract idea.
Argument 4: Remarks 02/04/2022 p.16 ¶7 argues that technical elements of “customer communication devices”, “network, service center communication devices”, and “ticket assignment system comprising server and one or more databases”, in combination integrate any abstract idea into a practical application and thus make the claimed invention eligible.
	Examiner fully considered Applicant’s argument 4 but respectfully disagrees by pointing to MPEP 2106.05(f)(2) which cites Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), and Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). to submit that use of computer elements to perform economic tasks and a combination of other tasks to receive, store, and transmit data, do not integrate the abstract idea into a practical application.  
	Here, too the Applicant argues an analogous combination of “a ticket assignment system comprising a server and one or more databases that retrieve data over the network from the one or more service centers and the one or more customer systems and store the data” and “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent”, which, following the rationales in  MPEP 2106.05(f)(2), should similarly not integrate the abstract idea into a practical application. 
	In conclusion, the Examiner reasons that the claims still recite, describe or set forth the abstract idea, with their additional computer-based elements not integrating the abstract idea into a practical application or providing significantly more than the abstract idea itself.
	Thus, Examiner reasons that the claims remain patent ineligible.   
---------------------------------------------------------------------------------------------------------------------
Response to prior art Arguments
Remarks 02/04/2022 p. 17 last ¶ to p.18 ¶1 argues that nothing in Walia teaches, suggests, or even hints at “the agent score comprises matches of agent data associated with the at least two agents and the inf erred customer data”
        The prior art argument(s) was considered but moot in view of the new grounds of rejection.
        Examiner now relies on Gupta et al, US 20200065848 A1 teaching or suggesting: 
	- “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data” (Gupta ¶ [0028] 1st-4th sentences: customer sentiment model obtain strings of text or characters submitted, by customer, during initiation of customer query and/or during continued communications by way of one or more communication channels (e.g., communications between customer and chatbot, activity of customer on a business's social media account, communications in e-mail, etc.) and determine the customer's sentiment score using a natural language processing technique. Such techniques may analyze text (e.g., words (e.g., spoken, or written words), phrases, and/or sentences contained in the text) to determine the sentiment score. For example, a customer sentiment model receive, as input, text (sentences, strings of text, spoken text, etc.) and predict, based on the text, the customer's sentiment by inferring positive, negative, or neutral sentiments using the customer sentiment model. As an example, the customer sentiment model of the intelligent case management platform may obtain the natural language description, as text input, for a communication including "I need a customer agent right now, or else!" and determine a sentiment score based on the input. In this case, the sentiment score may be used as a prediction or indication that the customer is feeling negative during interaction with the intelligent case management platform by way of the chatbot or agent.
	Gupta ¶ [0036] the agent analytics model may determine an agent score based on assigning a value to customer sentiment (1=positive, 0=neutral, −1=negative, and/or the like), determining an average value associated with sentiments for past cases involving the agent, comparing the average value to a threshold, and grouping the agent based on a case domain and/or a customer membership level or tier (e.g., a platinum level customer, a gold level customer, and/or the like). In this way, the agent performance score may be used to rank (e.g., sorted by score) and assign agents best suited to resolve specific query domains and/or customer membership levels. In this way, experienced agents may be matched to specific queries and/or customers, so that higher priority queries (e.g., based on sentiment) and/or higher-priority customers (e.g., based on membership levels) may be served by experienced, qualified agents having a past record of positively resolving similar queries and/or satisfying similar customers. In this way, the intelligent case management platform may determine case assignments based on the agent's past performance at granular levels, thereby ensuring that the best agents may be assigned to service premium level customers and/or customers experiencing negative sentiments, currently, or in the past. This, in turn, enhances the customer experience and increases customer retention. Further, in this way, network resources and/or computing resources that would otherwise be consumed to perform randomized agent assignment, may be obviated).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 is independent, and has been amended to recite, at its 1st limitation:
	* “one or more customer systems comprising one or more customer communication devices communicatively connected over a network to one or more service centers comprising one or more service center communication devices, the service center communication devices each corresponding to a particular agent”; 
          Claims 8, 15 are sister independent claims and were amended to also recite at 1st limitation:
	* “network[s] one or more customer systems comprising one or more customer communication devices with one or more service centers comprising one or more service center communication devices, the service center communication devices each corresponding to a particular agent”;
	-> rendering each of said claims vague and indefinite because there is insufficient antecedent basis for subsequently recited “the service center communication devices” [plural] when the claim would only cover “one” “service center communication device” [singular] as broadly introduced by initial expression “one or more service center communication devices”.
	Claim 1 is recommended, as an example only, to be amended to recite:
	* “one or more customer systems comprising one or more customer communication devices communicatively connected over a network to one or more service centers comprising one or more service center communication devices, the” one or more “service center communication devices each corresponding to a particular agent”; 
          Claims 8, 15 is recommended, as an example only, to be amended to recite:
	* “networking / networks one or more customer systems comprising one or more customer communication devices with one or more service centers comprising one or more service center communication devices, the” one or more “service center communication devices each corresponding to a particular agent”;
          Claims 8, 15 present another issue at their respective 2nd limitation. Specifically, 
          Claims 8, 15 still recite, at their 2nd limitation: “…electronic communication between one or more customer system communication devices and one or more service center communication devices”, rendering said claims vague and indefinite because it is now unclear how: 
	* “one or more customer system communication devices and one or more service center communication devices”, as subsequently recited at their 2nd limitation, relate back to 
	* “one or more customer communication devices” and “one or more service center communication devices” as now antecedently amended at their respective 1st limitation. 
         Claims 8, 15 are recommended, as an example only, to be amended, to recite at their 2nd limitation: “…electronic communication between” the “one or more customer system communication devices and” the “one or more service center communication devices”.
         Claims 2-7,9-14,16-20 are dependent and rejected based on rejected parent Claims 1,8,15. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe(s) or at least set forth(s) the abstract idea as follows, except where strikethrough:
	“”;
	“
	“
	* “monitor / 
	* “responsive to a ticket being opened between the at least one of the one or more customer 
	* “search 
	* “in response to detecting the missing customer data, identify one or more relationship models that predict a value for the missing customer data based on known customer data; 
	* “generate inferred data comprising a measure of the missing customer data and a value or range of values specified by the one or more relationship models and based, at least in part, on the known customer data”; 
	* “calculate an agent score for at least two agents for the at least one topic, wherein the agent score is based, at least in part, on the inferred customer data, wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data”; “and” 
	* “assign the ticket to a matching agent based, at least in part, on calculated agent score”  
	“”.
(independent Claims 1, 8, 15)
  	* “(dependent Claims 2, 9, 16)
	*  “wherein the agent score is a topic-specific agent score based, at least in part, on the at least one topic and one or more agent ranking factors”
(dependent Claims 3, 10, 17)
	* “wherein the one or more agent ranking factors comprise one or more of an agent skill score, a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”
(dependent Claims 4, 11, 18)
* determine triviality of one or more communications associated with a closed ticket; and when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening”      (dependent Claims 5, 12, 19)
	* “
(dependent Claims 6, 13, 20)
	* “the relationship model(s) predicts a value for the missing customer data based on an inferred customer data score”        (dependent Claims 7, 14)

Per Step 2A prong one, Examiner finds that said limitations recite, describe or set forth multiple groupings of the abstract idea, when tested per MPEP 2106.04(a) last ¶. 
	Here, except where strikethrough, said limitations still fall within the abstract grouping of “Certain Methods of Organizing Human Activities” as business relations  [here as “identify relationship model(s)” based on “known customer data” - independent Claims 1,8,15 to mitigate  “missing customer data” at independent Claims 1,8,15, dependent Claims 7,14] and fundamental practices [here “monitor” “communication activity” “of customer” and “service center”, “search for missing customer data”, “analyze the ticket for at least one topic and customer data”; at independent Claims 1, 8, 15, “display ticket on” “associated with matching agent” at dependent Claims 6, 13, 20] as well as managing such relationships [preponderantly here as “assign ticket to a matching agent”, “matches of agent data associated with the at least two agents and the inferred customer data”  at independent Claims 1, 8, 15, as well as “agent ranking factors” at dependent Claims 3,10,17, with dependent Claims 4,11,18 narrowing “agent ranking factors” to “agent skill”, “customer satisfaction”, “total time to resolve a closed ticket, a quantification of reopened tickets”; “determine triviality of communications associated with a closed ticket; and when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” at dependent Claims 5,12,19 etc.]1. MPEP 2106.04(a)(2) II.
	Such “Certain Methods of Organizing Human Activities” are further implemented as “Mathematical Relationships” expressed in words [here “predicts a value for missing customer data based on known customer data”, “generate inferred data comprising measure of the missing data and value or range of values specified by the relationship model(s) and based on known customer data”; “calculate agent score for at least 2 agents for the at least one topic, the agent score is based on inferred customer data”- independent Claims 1, 8, 15, “the relationship model(s) predicts a value for the missing customer data based on an inferred customer data score” dependent Claims 7, 14 then “scor[ing]” the metrics as “agent skill score, a customer satisfaction score, a customer representative score”- dependent Claims 4,11,18]. See MPEP 2106.04(a)(2) I.
	Based on such preponderance of evidence Examiner submits that the claims do recite, describe, or at least set forth the abstract exception. Step 2A prong one.
	This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show the combined capabilities of the additional elements to:
	* store, received & transmitted data as executed by the additional, computer-based elements, as merely examples of applying the abstract idea. This is reflected here at independent Claims 1, 8, 15 by the following claim language: “one or more customer systems comprising one or more customer communication devices communicatively connected over a network / networking to one or more service centers comprising one or more service center communication devices, the service center communication devices each corresponding to a particular agent”;
“a ticket assignment system comprising a server and one or more databases that retrieve data over the network from the one or more service centers and the one or more customer systems and store / storing the data, wherein the data describes electronic communication between the one or more customer system communication devices and the one or more service center communication devices”, “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent”.
MPEP 2106.05(f) also states that the following computerized functions also represents forms of applying the abstract idea:
	* monitor audit log data [here “server”: “monitor communication activity of customer system communication device(s) and the service center communication device(s) to determine whether ticket has been opened between at least one of customer system communication device(s) and the service center communication device(s)” at independent Claims 1, 8, 15];
	* access user-specific info [here with respect to “communication devices” as follows: “responsive to ticket being opened between the customer system communication device(s) and service center communication device(s), analyze the ticket for at least one topic and customer data”; “in response to detecting missing customer data, identify relationship model(s) that predicts a value for missing customer data based on known customer data”-independent Claims 1,8, 15];
	* require software use to tailor info [here by “using natural language processing” to “configur[e]” “the computer is to analyze the ticket for at least one topic of electronic communication(s) associated with the ticket” at dependent Claims 2, 9, 16, “assign the ticket to matching agent based, at least in part, on calculated agent score” at independent Claims 1, 8, 15], and provide it to user on a computer [here “wherein the service center communication device(s) is operably coupled with an electronic display, and the computer is further configured to: display the ticket on one or more service center communication devices associated with the matching agent” at dependent Claims 6, 13, 20]. Based on such preponderance of evidence Examiner submits that the additional, computer-based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- receiving or transmitting data over a network [here between “a server and database(s) that retrieve data over the network from the service center(s) and the customer system(s)”, “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent” at Claims 1, 8, 15], 
	- updating an activity log / electronic recordkeeping [here “server” “monitor communication activity of the customer system communication device(s) and the service center communication device(s) to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices”;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15], 
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory [here “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data”;  “search the one or more databases for missing customer data”;  “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data;  “generate inferred data comprising a measure of the missing data and a value or range of values specified by the one or more relationship models and based, at least in part, on known customer data”; at independent Claims 1, 8, 15]
	If necessary, Examiner would also point as evidence to Original Spec. as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original Spec. ¶ [0076]: “Those skilled in the art will recognize that one or more specific examples of exemplary communication systems 302 are given by way of example and that for simplicity and clarity, only so much of the construction and operation of exemplary communication system 302 as is necessary for an understanding of the present invention is shown and described. Moreover, it is understood that exemplary communication system 302 should not be construed to limit the types of devices in which embodiments of the present invention may be implemented. For example, exemplary communication system 302 may include other suitable exemplary communication devices 304, including, but not limited to, conventional cellular or mobile telephones, smart mobile phones, an IPHONETM, an IPADTM, wireless tablet devices, paging devices, personal digital assistant devices, short message service (SMS) wireless devices, portable computers, or other device capable of wireless or network communication”. Finally, if additional evidence would still be required to demonstrate conventionality of “natural language processing” as additional element of dependent Claims 2,9,16,  Examiner would point to:
	* US 20090175180 A1 ¶ [0044] last sentence: If free form text is used, the system 400 may include a natural language processing module to parse the customer's expression of the condition, in accordance with a conventional or proprietary natural language processing technique. ¶ [0045] The method can also include generating a ticket regarding the condition, at block 504 in Fig. 5. Referring briefly to Fig. 4, after the customer 402 communicates the condition to the ticketing module 406, the ticketing module 406 can generate the ticket and include the condition as experienced by the customer. The ticket can then be routed from the ticketing module 406 to rule management module 410. 
	* US 20130185050 A1 1st sentence: ¶ [0005] A conventional technique for converting database data to natural language involves mail merge.  
		* US 20180006977 A1 mid-¶ [0032] “the task intent identification of action 202 is performed using a conventional parsing method to extract sentences from the dataset, and then using conventional natural language processing and machine learning methods to identify any task intents in each of the extracted sentences. ¶ [0034] last sentence: In an exemplary implementation of the task information exposition technique described herein the mentioned person identification of action 300 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods. ¶ [0036] 4th - 5th sentences: In an exemplary implementation of the task information exposition technique described herein the data extraction of action 400 is performed using a conventional parsing method in combination with conventional natural language processing and machine learning methods.  It is noted that the task information exposition technique implementations described herein can extract any type of data that is specifically related to any type of task intent from the dataset. For example, in the case where the dataset includes an electronic message that states "I will book tickets for this Friday's showing of the XYZ movie at the ABC theater in Redmond" the task information exposition technique implementations will identify the task intent to be "book movie tickets", and will extract "this Friday", "XYZ" and "ABC theater in Redmond" as being the data that is specifically related to this identified task intent”.
	* Natural Language Processing, wikipedia, archives org, November 10th, 2018 disclosing the conventionality of natural language processing.
	In conclusion, Claims 1-20 although directed to statutory categories (system” or machine and “method” or process, “non-transitory computer-readable medium”) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
	Skiba et al, US 20150139415 A1 hereinafter Skiba in view of 
	Walia; Anmol US 20170116177 A1 hereinafter Walia, and in further view of  
	Gupta et al, US 20200065848 A1 hereinafter Gupta. As per,
Claims 1, 8, 15
	Skiba teaches or suggests: “A system for assigning a ticket, comprising one or more customer systems comprising one or more customer communication devices communicatively connected over a network to one or more service centers comprising one or more service center communication devices, the service center communication devices each corresponding to a particular agent” (Skiba ¶¶ [0041]-[0042], [0046], [0048]) “a ticket assignment system comprising a server and one or more databases that retrieve data over the network from the one or more service centers and the one or more customer systems and store the data, wherein the data describes electronic communication between the one or more customer system communication devices and the one or more service center communication devices” (Skiba ¶ [0028], ¶ [0042] 3rd-6th sentences , ¶ [0044] 2nd-3rd sentences) “the server coupled with the one or more databases” (Skiba Figs.1,3 and ¶ [0028], [0040]- [0047], [0087]), “the server configured to”: / “A method of assigning a ticket, comprising A non-transitory computer-readable medium embodied with software for assigning a ticket, the software when executed: one or more databases that stores / storing data describing electronic communication between one or more customer system communication devices and one or more service center communication devices” (Skiba ¶ [0040] 2nd sentence: communication system 100 comprises communication network 104 connecting customer communication devices 108 to a work assignment mechanism 116, owned and operated by an enterprise administering a contact center in which resources 112 are distributed to handle incoming work items from customer communication devices 108. Figs.2-3, ¶ [0044] 2nd sentence: the communication may be received and maintained at the work assignment mechanism 116, a switch or server connected to the work assignment mechanism 116, or the like. ¶ [0028] 6th-8th sentences: distributed medium stores communications. ¶ [0005] 2nd sentences: the present disclosure is directed to a dialog aggregator for text-based interaction chains that produces a summary, in real-time, of questions posed and existing answers in the interaction chain. ¶ [0006] 1st sentence: the dialog aggregator analyze a complete interaction chain of incoming items (email content history, post/comment/direct message. ¶ [0075] 2nd sentence the list will be analyzed & processed including historical information and related posts, tweets, and additional related data. ¶ [0085]: a portion of the history is displayed in regards to last interaction with the communication system 200);
   	- “monitor communication activity of the one or more customer system communication devices and the one or more service center communication devices to determine whether a ticket has been opened between at least one of the one or more customer system communication devices and the one or more service center communication devices” (Skiba [0012] canonical form extends across multiple tweets, capturing an open issue where no one tweet has the whole issue: 
       ¶ [0013] "Flew from Boston to Newark today, and they messed up my seat" 
       ¶ [0014] "Flew out this morning" 
       ¶ [0015] "Downgraded me, dammit" 
       ¶ [0016] "I want my certificate back!" 
       ¶ [0017] Canonical form: Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue
		Other examples at ¶ [0054]-¶ [0064] Fig.3 & ¶ [0077]);
	- “responsive to a ticket being opened between the at least one of the one or more customer system communication devices and the one or more service center communication devices, analyze the ticket for at least one topic and customer data  
	(Skiba ¶ [0010] In a non-limiting example, there may be a tweet: "I was on the flight from Boston to Newark, N.J. this morning, and was downgraded from first class, even though I used a certificate." The system can organize the information into canonical form:        
	Skiba ¶ [0011] Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue The dialog aggregator can detect one flight and pair it with time of the tweet, and based on that info identify the flight. By putting the data into canonical form, the system helps speed the agent response as he or she won't have to search for nor interpret a story from raw data since the information is delivered in a form that is easy to understand and use with standard agent desktop applications. Other examples at ¶ [0054]-[0064] Fig.3 & [0077])
	- “search the one or more databases for missing customer data”
	(Skiba ¶ [0076] 2nd sentence: a dialog aggregator module 128, owned & operated contact center handle incoming requests & queries from customer communication device 108 and evaluates, at [0051] 2nd sentence, topics & questions 132 from customer communication device 108, recognize questions 132, and determine if answers exist to the questions 132. Specifically per ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system can fill in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue);
	- “in response to detecting the missing customer data, identify one or more relationship models that predict (Skiba ¶ [0007] 5th sentence: For a badly formed ambiguous question, the system fills in the blanks, including tying the question to customer data from previous interactions before it gets to the agent. ¶ [0007] 4th sentence: it arranges the info into an aggregated canonical form or model that communicates the raw info from the customer to the agent);
	- “generate inferred data comprising a measure of the missing customer data and a value or range of values specified by the one or more relationship models and based, at least in part, on the known customer data” 
         (Skiba ¶ [0010] In a non-limiting example, a tweet: I was on the flight from Boston to Newark, N.J. this morning, and was downgraded from first class, even though I used a certificate. The system can organize the information into canonical form: 		Skiba ¶ [0011] Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue: The dialog aggregator can detect one flight and pair it with the time of the tweet, and based on that information can infer the flight. By putting the data into canonical form, the system helps speed the agent response as he or she won't have to search for nor interpret a story from raw data since the information is delivered in a form that is easy to understand and use with standard agent desktop applications, further explained at ¶ [0007] sentence.
Skiba ¶ [0012] Canonical form can extend across multiple tweets, capturing an open issue where no one tweet has the whole issue: ¶ [0013] "Flew from Boston to Newark today, and they messed up my seat" ¶ [0014] "Flew out this morning" ¶ [0015] "Downgraded me, dammit" ¶ [0016] "I want my certificate back!" ¶ [0017] Canonical form: Flight UA 291 BOS-EWR 25-APR-13 Issue: Upgrade issue);
	- “calculate an agent [best suited] “for at least two agents for the at least one topic, wherein the” [best suited] “agent  [best suited] agent ”  
	(Skiba ¶ [0050] 1st sentence: work assignment engine 120 can determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item, such as the inferred flight work item of ¶ [0010] - ¶ [0011] 1st sentence, ¶ [0012]-¶ [0017]); 
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of the processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item.
	Skiba ¶ [0050] 3rd sentence: work assignment engine 120 can be configured to achieve true one-to-one matching by utilizing bitmaps/tables & other data structures).
	- “”.
-------------------------------------------------------------------------------------------------------------------------------
	Skiba does not explicitly recite “a value for the missing customer data” as required by:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data”
	- “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data”
	- “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent”.
	Skiba also teaches a best suited agent but falls short to recite “agent score”. 
	Walia however in analogous art of customer management with prediction module predicting customer intent disclosed at ¶ [0069] 3rd-4th sentences using communications between customers and agents stored at ¶ [0031] 3rd sentence teaches or suggests:
	- “in response to detecting missing customer data, identify one or more relationship models that predicts a value for the missing customer data based on known customer data” (Walia ¶ [0077]:  prediction module 150 applies classifiers models to the normalized text to determine that customer 560 is requesting status report on their upcoming flight:
	"Um, can you tell me if my…flight…um…42-Oh-8 is…ah…in time?" predicted as
	"can you tell me if my flight four two zero eight is on time".
	Walia mid-¶ [0069]:  The term classifier corresponds to a machine learning model associated with learning algorithm from one among a state vector machine (SVM) based algorithm, a Markov model based algorithm, a logical reasoning (LR) based algorithm, a decision tree based algorithm, an artificial neural network based algorithm, a modified naive Bayes based algorithm and a naive Bayes based algorithm. The classifiers can be used to determine an intention of the customer and in some cases, customer's emotional state). Examples of the features that are extracted may include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, customer Web journeys, cross-channel journeys, call-flow, the customer interaction history and the like)

    PNG
    media_image1.png
    316
    559
    media_image1.png
    Greyscale

Walia Fig.5B in support of rejection arguments

	Walia further teaches or suggests “agent score” such as in: 
	- “assign the ticket to a matching agent based, at least in part, on the calculated agent score” 	(Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level or score associated with the agent).
	Walia further teaches or suggests:
	- “transmit a communication over the network from the ticket assignment system to a service center communication device corresponding to the matching agent” 
	(Walia ¶ [0072] 1st sentence: routing the customer's interaction to…the most suitable agent based on an agent persona type or a skill level associated with the agent. ¶ [0027] last sentence: web servers hosting enterprise website or server at customer support or service center configured to maintain real-time information related to interactions between customers and agents). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Skiba’s “system / method / non-transitory computer readable medium” to have included the teachings of Walia above in order to have accurately interpreted natural language communication of customers and for facilitating customer intent prediction from interpreted natural language communication to provide an improved interaction experience to the customers (Walia ¶ [0019] last sentence & MPEP 2143 G). Walia would have further used machine learning and other artificial intelligence techniques to monitor the predictions & customer responses in order to improve the predictions (Walia ¶ [0069] last sentence & MPEP 2143 G). Based on the predicted intention, the prediction module of Walia would have provided recommendations to improve the customer interaction experience and/or improve chances of a sale (Walia ¶ [0071] 3rd sentence & MPEP 2143 G). The predictability of such modification in many technological fields would have been further corroborated by the broad level of skill of one of ordinary in the art as corroborated by Walia ¶ [0088] 3rd & 4th sentences and the readiness and versatility of adapting such modifications as expressed by Walia at ¶ [0091]-¶ [0092]. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar predictive customer management field of endeavor. In such combination each element would have merely performed the same organizational, analytical, and assignment functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba in view of Walia above, the to be combined elements would have fitted together like pieces of a puzzle in a logicval, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). 
	
	Skiba / Walia as a combination still does not explicitly teach: “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data” as newly amended in the claims 1, 8, 15. 
	
	Gupta however in analogous art of predictive customer management teaches or suggests:
	- “wherein the agent score comprises matches of agent data associated with the at least two agents and the inferred customer data” (Gupta ¶ [0028] 1st-4th sentences: customer sentiment model obtain strings of text or characters submitted, by customer, during initiation of customer query and/or during continued communications by way of one or more communication channels (e.g., communications between customer and chatbot, activity of customer on a business's social media account, communications in e-mail, etc.) and determine the customer's sentiment score using a natural language processing technique. Such techniques may analyze text (e.g., words (e.g., spoken, or written words), phrases, and/or sentences contained in the text) to determine the sentiment score. For example, a customer sentiment model receive, as input, text (sentences, strings of text, spoken text, etc.) and predict, based on the text, the customer's sentiment by inferring positive, negative, or neutral sentiments using the customer sentiment model. As an example, the customer sentiment model of the intelligent case management platform may obtain the natural language description, as text input, for a communication including "I need a customer agent right now, or else!" and determine a sentiment score based on the input. In this case, the sentiment score may be used as a prediction or indication that the customer is feeling negative during interaction with the intelligent case management platform by way of the chatbot or agent.
	Gupta ¶ [0036] the agent analytics model may determine an agent score based on assigning a value to customer sentiment (1=positive, 0=neutral, −1=negative, and/or the like), determining an average value associated with sentiments for past cases involving the agent, comparing the average value to a threshold, and grouping the agent based on a case domain and/or a customer membership level or tier (e.g., a platinum level customer, a gold level customer, and/or the like). In this way, the agent performance score may be used to rank (e.g., sorted by score) and assign agents best suited to resolve specific query domains and/or customer membership levels. In this way, experienced agents may be matched to specific queries and/or customers, so that higher priority queries (e.g., based on sentiment) and/or higher-priority customers (e.g., based on membership levels) may be served by experienced, qualified agents having a past record of positively resolving similar queries and/or satisfying similar customers. In this way, the intelligent case management platform may determine case assignments based on the agent's past performance at granular levels, thereby ensuring that the best agents may be assigned to service premium level customers and/or customers experiencing negative sentiments, currently, or in the past. This, in turn, enhances the customer experience and increases customer retention. Further, in this way, network resources and/or computing resources that would otherwise be consumed to perform randomized agent assignment, may be obviated).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia “system / method / non-transitory computer readable medium” to have included the teachings of Gupta above in order to have managed the cases in a more automated manner and efficient and consistent manner thereby conserving network resources (e.g., signaling resources, communication interfaces, bandwidth, and/or the like) that would otherwise be needed to randomly distribute cases to hundreds or thousands of agents (Gupta ¶ [0014] last sentence & MPEP 2143 G). Specifically, by automating aspects of performing intelligent case, the management would have conserved computing resources (e.g., processor resources, memory resources, and/or the like) that would have otherwise been wasted in attempting to manually and inefficiently complete tasks that are automatable (Gupta ¶ [0015] last sentence, ¶ [0133] 2nd sentence & MPEP 2143 G). The automated tasks would have been performed in real-time, or near real-time, at efficient speeds, so that the customer may not experience significant lag between the customer query initiation and resolution (Gupta ¶ [0051] 2nd sentence & MPEP 2143 G). Moreover, the customer data would have been intelligently analyzed to predict future spending patterns, by which an agent would have gained insight into the customer's preferences and/or behaviors to provide more precisely targeted offers and promotions, which would further improved the customer retention. In this way, the management of cases would have been more automated, efficient, and consistent, thereby conserving network resources (e.g., signaling resources, communication interfaces, bandwidth, and/or the like) that would otherwise be needed to randomly distribute cases to hundreds or thousands of agents (Gupta ¶ [0132] last two sentences & MPEP 2143 G).
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar predictive customer management field of endeavor. In such combination each element merely would have performed same analytical and assignment function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba / Walia in further view of Gupta, the to be combined elements would have fitted together like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 2, 9, 16 Skiba / Walia / Gupta teaches all the limitations in parent claims 1, 8, 15 above.
	              Skiba further teaches or suggests: 
	- “analyze the ticket for at least one topic  processing of one or more electronic communications associated with the ticket”
	Skiba	¶ [0039] Fig. 4 is a flow diagram for dialog analysis and presentation in accordance with embodiments of the present disclosure.
	Skiba ¶ [0077] 4th - 5th sentences: The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale.
	Skiba ¶ [0078] customer Ron 304 poses several questions in his email, including "What store is closest to me?" "Do they have the jacket in stock?" "How expensive is it to ship it to arrive in three days?" At the same time, additional customers including Phaedra and the customer on the voice call may ask about delivery options.	Skiba ¶ [0079] dialog aggregator module 128 may perform an analysis of email, chat, and other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, the dialog aggregator module 128 can present the information and/or answers to the agent Shannon G. 308 on the agent display 312). 
	Skiba does not explicitly recite: “using natural language” as required by: 
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket” as claimed. 
	Walia however in analogous customer service with a prediction module that predicts customer intent, teaches or suggests:
	- “analyze the ticket for at least one topic using natural language processing of one or more electronic communications associated with the ticket”.
         (Walia ¶ [0036] 3rd-7th sentences: natural language communication refers to general manner of communication between two individual entities. a customer may ask, "what is the due date for my landline bill?" to a chat agent. In another illustrative example, a customer may verbally complain "The delivery of my shipment has been delayed by 2 days now. This is unacceptable!" to a voice agent. Such form of communication, whether in verbal or textual form, may be termed herein as natural language communication. Also mid-¶ [0038], ¶ [0040] 1st-2nd sentences, ¶ [0064] 2nd sentence for additional details. 
	Walia ¶ [0069] 4th - 5th sentences: prediction module 150 predict customer intention based on normalized text corresponding to natural language communication. if in addition to natural language communication provided by customer, more multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then prediction module 150 may be caused to predict intentions of the customer based on the normalized text and the additional multi-modal data
	Walia ¶ [0081] At operation 606, at least one processing operation on the textual data is performed to generate normalized text corresponding to the natural language communication. The normalized text is configured to facilitate interpretation of natural language communication provided by customer. The normalization of the textual data may be performed to convert multi-modal text data into meaningful, analyzable text. Some examples of the operations performed for normalization of text include converting all characters in the textual data to lowercase letters, stemming, stop-word removal, spell checking, regular expression replacement, removing all characters and symbols that are not letters in English alphabet, substituting symbols, abbreviations, and word classes with English words, and replacing two or more space characters, tab delimiters, and newline characters with a single space character, and the like.
	Walia ¶ [0082] 1st-2nd sentences: At operation 608, at least one intention of the customer is predicted from the normalized text corresponding to the natural language communication. More specifically, if in addition to the natural language communication provided by the customer, if additional multi-modal data, i.e. data corresponding to customer interaction on one or more enterprise interaction channels using one or more devices, is received corresponding to the customer, then intentions of the customer may be predicted based on the normalized text and the additional multi-modal data).
	Rationales to modify/combine Skiba / Walia are above and reincorporated.  
	Rationales to modify/combine Skiba / Walia / Gupta were also presented above. 
-------------------------------------------------------------------------------------------------------------------------------	
Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
	                Skiba / Walia / Gupta as applied to claims 2, 9, 16 above in further view of 
	                Erhart et al, US 20140270145 A1 hereinafter Erhart. As per,
Claims 3, 10, 17 Skiba/ Walia / Gupta teaches all the limitations in parent claims 2, 9, 16 above. 
		    Skiba further teaches or suggests: 
	- “wherein the agent (Skiba ¶ [0029] The phrase multi-topic include one or multiple questions, statements, and/or answers covering problem(s) from participant(s). There may also be one or more topics in a single multi-topic dialog. Skiba ¶ [0079] dialog aggregator module 128 perform analysis of email, chat & other channels coming in to agent Shannon G. 308. When there are multiple queries about the jacket, dialog aggregator module 128 present the info and/or answers to the agent Shannon G) “and one or more agent ranking factors” (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of processing resources 112 is qualified and/or eligible to receive the work item and determine which of the processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item).
	Skiba / Walia / Gupta as a combination does not explicitly recite the term “score” as in:
	- “wherein the agent  is a topic-specific agent …”
	Erhart however in analogous art of customer management teaches or at least suggests:
	- “wherein the agent score is a topic-specific agent score…”
	(Erhart ¶ [0070] The answer complexity calculator 332 may provide the complexity score to the agent selection engine 340.  Using the complexity score, the agent selection engine 340 can match an agent with an ability to answer queries of a predetermined complexity that is equal to or greater than the complexity score.  In this way, the agent selection engine 340 can identify agents who can handle highly complex answers when required but which can draw from a much larger pool of agents, many of which can handle simpler and more common queries. 
	Erhart ¶ [0071] when automatically generated answers are simple, like Frequently Asked Questions, a store location questing, a question about hours of operation, then complexity score is low and most agents can validate that one of suggested answers is correct. Yet, if the query is about a billing issue, a return, or specific customer inquiry, then that answer is more complex and will require an agent with more skill. 
		Erhart ¶ [0072] The answer probability calculator 336 can determine the probability of the automatically generated answer answering the question or query.  The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question.  With the probability score, the agent selection engine 340 can decide which agent might be suited to answering the question and can determine if the automated answer should be sent without agent oversight or if the automatically generated answer should be reviewed by an agent before being sent.
	Erhart ¶ [0074] The probability and complexity scores may be passed to the agent selection engine 340 which compare these scores to agent threshold values (in conjunction with Fig.4). Threshold values may be part of a vector associated with an agent that includes various threshold entries based on the classification of answers (i.e., a threshold for each type of answer).  Agent vectors and other info may be stored in the agent rules, vectors, models database 320, which may be accessed by the agent selection engine 340.  The comparison between thresholds and the probability and complexity scores helps further define the pool of available agents to address the received query.  Thus, an agent may have a higher threshold i.e., can only answer items with a high confidence score, for service items but may have a low threshold for sales items i.e., can answer items with almost any level of confidence score).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia / Gupta “system” / “method” / ”non-transitory computer readable medium” to have further included the teachings of Erhart above in order to have efficiently provided the agents with proper, relevant, informative suggestions and in some cases automated replies to consumer questions over these channels (Erhart ¶ [0002] & MPEP 2143 G). For example, Erhart would dynamically change the metrics over time for increased accuracy in the determination of agents to be assigned future queries. The updated metric can be compared with the probability and complexity scores to properly route an automatically generated answer. When routing an answer for a specific function like domestic flight rebooking [as taught or suggested by combination of Skiba / Walia / Gupta above], a specific pool of agents may be more effective with rebooking than another set of agents. The efficacy of agent decision can be tracked by the correlation of decisions with supervisor approvals. Answer may then be routed to the agent pool that has the most success with that type of answer (Erhart ¶ [0076] last two sentences to ¶ [0077] & MPEP 2143 G). Moreover, Erhart would provide a post process feedback performance that would further improve the statistics and data stored in the agent rules, vectors, models database for future answer based analysis. Thus, the feedback performance module would further improve or update the statistics listed in the database (Erhart ¶ [0105] last two sentences & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Erhart in at least ¶ [0051] last sentence, ¶ [0122], etc. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar customer management or customer service field of endeavor.  In such combination each element merely would have performed same organizational and benchmarking / analytical functions as it did separately. Thus, of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Skiba / Walia / Gupta in further view of Erhart above, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claims 4,11,18 Skiba/ Walia/ Gupta/ Erhart teaches all limitations in parent claims 3,10,17 above. 
	              Skiba further teaches or suggests: 
	- “wherein the one or more agent ranking factors comprise one or more of an agent skill  (Skiba ¶ [0050] 1st sentence: work assignment engine 120 determine which of processing resources 112 is qualified and/or eligible to receive the work item and further determine which of the plurality of processing resources 112 is best suited (or is the optimal processing resource) to handle the processing needs of the work item) “a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.
		Skiba does not explicitly recite: “agent skill score” as claimed. 
		Walia however in analogous customer service with a prediction module that predicts customer intent teaches or at least suggests:
      - “wherein the one or more agent ranking factors comprise one or more of an agent skill score” 	           (Walia ¶ [0072] 1st sentence: prediction module 150 may be caused to recommend routing the customer's interaction to the most suitable agent based on a skill level associated with the agent) a customer satisfaction score, a total time to resolve a closed ticket, a quantification of reopened tickets, and a customer representative score”.
	Rationales to modify/combine Skiba / Walia are above and reincorporated.
            Rationales to modify/combine Skiba / Walia / Gupta / Erhart were also presented above,
 with Gupta analogously disclosing at mid-¶ [0036] that the agent performance score may be used to rank (e.g., sorted by score) and assign agents best suited to resolve specific query domains and/or customer membership levels and Erhart similarly disclosing at ¶ [0093] last two sentences, ¶ [0094] 1st - 2nd sentences:: an agent skill metric used to determine the expertise of an agent in a skill or with a type of query or answer, and further disclosing an analysis engine  that uses the agent skill metric  for various calculation, and classification with associated threshold or agent skill metric. Thus, predictability of the prior modification or combination is preserved.   
-------------------------------------------------------------------------------------------------------------------------------	
Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
                         Skiba/ Walia/ Gupta/ Erhart as applied to claims 4,11,18 above in further view of 
                         Gustafson Brent, Customer email reply re-opens ticket, freshdesk webpages, June 23, 2015 hereinafter Gustafson. As per,
Claims 5,12,19 Skiba/Walia/Gupta/Erhart teaches all limitations in parent claims 4,11,18 above. 
                          Skiba / Walia / Gupta / Erhart does not further explicitly recite:
        - “determine triviality of one or more communications associated with a closed ticket, and”; 
        - “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” as claimed. However, 
                        Gustafson in analogous art of customer management teaches or at least suggests: 
        - “determine triviality of one or more communications associated with a closed ticket” 	         	           (Gustafson p.1 determining that triviality of “thank you” note on the customer communication after the ticket has been closed); “and”
       - “when the one or more communications is determined to be a trivial communication, prevent the closed ticket from reopening” (Gustafson p.1: This can be resolved with Satisfaction Survey during the Ticekt Resolved/Closed Notifications. When the customers click on the link and register their feedback, with Thanks, it will be added to the ticket as Note and will not re-open the ticket).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba / Walia / Gupta / Erhart “system”/ “method”/”non-transitory computer readable medium” to have further included Gustafson’s teachings to in order to have prevented unnecessary reopening of tickets that would negatively impact the SLA - service level agreement metrics of customer representatives (Gustafson p.2 & MPEP 2143 G). The predictability of such modification would have been further corroborated by broad level of skills of one of ordinary skills in the art as corroborated by Gustafson at p.2-p.4 (MPEP 2143 G). 
Further, the claimed invention could have also been viewed as a mere a combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed same analytical and decision-making functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba / Walia / Gupta / Erhart in further view of Gustafson, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Claims 6,13,20 Skiba/Walia/Gupta/Erhart/Gustafson teaches all limitations in claims 5,12,19. 
                          Skiba teaches / suggests “wherein the one or more service center communication devices is operably coupled with an electronic display, and the computer is further configured to”:
	- “display the ticket on one or more service center communication devices associated with the matching agent” (Skiba ¶ [0075] A display may be created including a list of items that are completed and items that still need to be addressed. The list will be analyzed and processed including historical information & related posts, tweets, and additional related data. The list will be presented in canonical format to a contact center agent, w discussed in detail in Fig. 3. Specifically per Fig.3 & ¶ [0077]: a customer Ron 304 may have questions for a company about a jacket. customer Ron 304 may choose to check a web site through a customer communication device 108 connected to the Internet to a communication system 100. Agent Shannon G. 308 is ready and available to take a work item, indicated by a "+" on the agent display 312. The session begins with an email request from the customer Ron 304. At the same time, the routing engine 124 may assign agent Shannon G. 308 a chat message from Phaedra, an outside call, and any number of related and/or non-related questions about clothing that is on sale)

-------------------------------------------------------------------------------------------------------------------------------
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
     	           Skiba/Walia/Gupta/Erhart/Gustafson as applied to claims 6,13, in further view of
     	           Chu et al, US 20180218427 A1 hereinafter Chu.
Claims 7, 14 	Skiba/Walia/Gupta/Erhart/Gustafson teaches all limitations in claims 6, 13 above
	            Skiba/Walia/Gupta/Erhart/Gustafson as a combination does not explicitly teach: 
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” as claimed.
             	Chu however in analogous art of customer management teaches or suggests:	
	- “wherein the one or more relationship models predicts a value for the missing customer data based on an inferred customer data score” (Chu ¶ [0028] last sentence: Ambiguities and missing key features can also be identified by the model and the chat accordingly tuned to clarify ambiguities and/or collect missing information. Chu ¶ [0038] A K-nearest neighbors algorithm (K-NN) can be used to find a given client's most similar clients and use their feature values to infer the missing value and confidence by computing feature similarity. By way of example only, if K=5, a, b, c clients' feature value is 1.5, and d, e's client feature value for the test client can be computed by mean (1.5*3+2.5*2)/5=1.9, and its confidence can be computed by variance, where a, b, c, d, and e are different clients, i.e., the clients most similar to a given client).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Skiba/Walia/Gupta/Erhart/Gustafson “system” / “method” / to have further included Chu’s teachings to have provided a more rigorous algorithm for determining the confidence of the prediction (Chu Figs.3-6, ¶ [0038]-¶ [0049] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Chu at ¶ [0071] 3rd-4th sentences. Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar customer management field of endeavor. In such combination each element merely would have performed the same predictive and analytical/scoring/benchmarking functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Skiba/Walia/Gupta/Erhart/Gustafson in further view of Chu, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).



Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, 2020, Slides 32, 37 with notes extracted immediately below, disclosing the [abstract] assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.

    PNG
    media_image2.png
    955
    825
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    727
    828
    media_image3.png
    Greyscale

II. The following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20150178371 A1 ¶ [0090] The mined information enables the intent prediction engine 614 to infer intents of the customers for contacting the agents, and the recommendation engine 616 to propose recommendations based on the customer profile and the inferred intent. In an embodiment, the predicted intents may be ordered based on percentage measure of likelihood and provisioned to the customer/agent/supervisor upon accessing the intent confirmation drop down lists in their respective chat consoles as explained with reference to FIGS. 3 to 5.
	* US 20150199732 A1 ¶ [0051] if an agent in a retail environment receives a user's mobile phone number from a customer service terminal located in the tools aisle, the agent may be able to infer that the user's service inquiry is related to tools. The inferred context information can include a topic, a product, a question, a status, a degree of urgency, an intent, a setting, a circumstance, a subject, a question complexity, an expectation, an activity, etc. This information can help direct the user's customer service inquiry to the proper agent, and provide the agent with background and/or relevant information regarding the user's customer service inquiry.
	* US 20220207441 A1 ¶ [0088] last sentence: The modifications can be based directly on learning best practices from community leaders or by inferring a customer's preferences over time (e.g., determining that a customer prefers a certain order of tasks or prefers a certain agent to be assigned specific tasks).
	* US 9313332 B1 column 44 lines 1-23: The information provided by 304c may help the agent infer the customer's state of mind, so that the agent may be prepared to engage the customer with a suitable degree of care. For example, as shown the sub-panel 304c indicates that the customer with whom the agent is presently interacting has an experience score that is 55% and accordingly the customer is in an unhappy emotional state. Part of the reason for the low customer experience score may be that the customer made 2 VUI errors in interacting with the ARS 132. The customer also spoke during interacting with the ARS 132, and the customer's speech included 4 topics or phrases that were detected by the STAM 134 as matching keywords or phrases configured by the content provider. Presumably, correlating to the customer's emotional state, the topics or phrases detected in the customer's speech indicated the customer's dissatisfaction or unhappiness during the interaction with the ARS 132. Knowing this information, the agent may strive to be more patient while engaging the customer, or the agent may be conciliatory in an attempt to mollify the customer, or both. For example, the agent may start the interaction with the customer with an apology, such as by saying “I see that you were having a hard time,” or “Do not worry—I will take care of your issues,” or some other suitable comments.
* US 20180108062 A1 ¶[0202] last 5 sentences: if a shopper consistently buys “green” products, it may imply that the shopper values goods and services that are environmentally friendly. In some embodiments, these value propositions are preferences that can be used to select a delivery agent to deliver products to the shopper. In this respect, the shopper has selected preferences via user input to purchase products and/or select delivery agents. As an example, a delivery agent with an environmentally friendly vehicle can be chosen to deliver products to the shopper that consistently buys “green” products. The delivery agent is chosen based on the inference that the shopper will prefer the delivery agent based on the value proposition.
	* US 20160247165 A1 ¶ [0061] 2nd sentence: assuming that the deduced intent of the customer is that he wants to cancel service, and the interaction is transferred to a skilled agent or supervisor trying to preserve the business relationship, the retrieved knowledge document may be information on how to preserve the business relationship and not information to guide the customer in canceling the service. In another example, the knowledge document may be to provide guidance on how to respond to a customer question (e.g. customer question about bending of smartphones sold by the enterprise).
	* US 20180218374 A1 Facilitating query resolutions at a service desk reciting at
¶ [0003] last sentence: it is common for employees to submit forms or raise tickets with incomplete information, thereby resulting in an inaccurate description of the incidents or the service requests.
	* US 10002189 B2 column 3 lines 59 to column 4 line 3 reciting: “In one embodiment, if the search string received in step 104 appears unclear or incomplete (e. g., some of the search criteria are missing), the method 100 examines the user's profile or search history to select default values. For instance, if a first search string was “find fancy Italian restaurants in San Francisco" and a second search string is" get evening showtimes, ” then the method 100 will remember the location San Francisco, Calif from the first query when selecting the locations for movie theaters . Also, the user’s profile may specify a preference for art movies, so that preference may be added automatically to the second query”. 
	* US 20120131139 A1 reciting at ¶ [0090] “In some embodiments, if categorizer 116 is unable to resolve ambiguities (such as the meaning of "apple" in the example given above), categorizer 116 includes tags for all possible meanings in the JSON object.  For example, categorizer 116 might generate tags of "Apple (Fruit)," "APPLE (Satellite)," 
"Apple Mac (Computer)," and "Apple Inc." for the tweet text "I want to buy an apple." Categorizer 116 might similarly generate tags of "Japan Earthquake," "Haiti Earthquake," "Earthquakes," "San Jose Earthquakes (Soccer Team)," and "Earth Quake (Musical Group)" for the tweet text "Earthquake!" Disambiguator module 118 can be used to resolve such ambiguous meanings through additional context, such as user profile information, historical information, and location information”.
* US 20140006861 A1 teaching Problem inference from support tickets
* US 20160048772 A1 teaching Tailoring Question Answering System Output Based on User Expertise according to presence or absence of probabilities metrics as disclosed at Figs. 8-9 and associated text. 
* US 20140270145 A1 teaching Answer based agent routing and display method
	* US 20160036652 A1 ¶ [0056] After a support ticket has been closed, a customer may discover that the same problem happens again, or the original problem recurs.  It may be desirable to use the same support ticket for this second or continuation support incident.  For example, it may save effort by eliminating or reducing or substantially reducing the need for the customer to enter data again, or it may facilitate using the same resolution for the problem or modifying the resolution.
	* US 20160217124 A1 titled “Methods for understanding incomplete natural language query” reciting at ¶ [0063] “For example, a first turn of a turn may include the incomplete natural language expression, "create a meeting with Jas." In this example, the domain set predictor 135 may predict a calendar domain and the hypothesis generation component 140 may assign a high confidence level to a predicted intent of "create a meeting" using, for example, the function "create_meeting." The domain component 150 may then perform an analysis of the character tri-gram "J A S." Based on the context phrase "create a meeting," the domain component 150 may infer that the character tri-gram "J A S" is representative of a user's intent to create a meeting with Jason and may fill a first slot 162 with information for a contact named Jason. 
	¶ [0064] Similarly, a second turn of the same turn may include the incomplete natural language expression, "from 2 pm to 4." In this example, the domain set predictor 135 may predict the calendar domain.  The hypothesis generation component 140 may predict that the user's intent is to "set a meeting time," and the domain component 150 may make slot predictions for "start_time=2 pm" and "end_time=4 pm." 
	¶ [0065] Such a determination may be made using n-gram analysis.  For example, the domain component 150 may determine that the uni-gram 4 is intended to be "4 pm" with a sufficiently high confidence based on the contextual phrase "2 pm to," as well as the high confidence ranking that the previous turn was related to the calendar domain.
	
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	July 30th, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Conclusions ection for  USPTO - Implementation of changes to examining time, application routine, and the examiner PAP (TRP), CPC-based Application Routing and Examination Time, Part 1, Slides 32, 37 disclosing similar best practices of assignment or routing of CPC based Applications based on inferring examples of Cosine Similarity, Euclidian distance of similarity between Examiner’s skills to the classification picture.